ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
GCC McCarthy Joint Venture IV             )      ASBCA Nos. 60622, 60624, 60457
                                          )                 60761,60842
Under Contract No. W9126G-12-C-0015       )

APPEARANCES FOR THE APPELLANT:                   Eric L. Nelson, Esq.
                                                 Harry Z. Rippeon III, Esq.
                                                  Smith, Currie & Hancock LLP
                                                  Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Alexandria P. Tramel, Esq.
                                                 Katharine Talbot, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District,
                                                   Forth Worth

                              ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the disputes and
have requested that the appeals be dismissed with prejudice. Accordingly, for good
cause shown, the appeals are dismissed with prejudice. This dismissal leaves no
appeals remaining before the Board arising from the performance of Contract
No. W9126G-12-C-0015. The Board commends the parties for their successful efforts
to resolve the appeals.

      Dated: March 28, 2019




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60622, 60624, 60457, 60761,
60842, Appeals of GCC McCarthy Joint Venture IV, rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2